 In theMatter of MINNEAPOLIS-MOLINE POWER IMPLEMENT Co.andINTERNATIONAL ASSOCIATION OF MACHINISTS,LOCAL No. 1037.Case No. R-701CERTIFICATION OF REPRESENTATIVESJuly 12,1938On June 10, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case.'The Direction of Election directed that an elec-tion by secret ballot be conducted among all production employeesof the Company who were employed by the Company at its Hopkinsplant during the pay-roll period ending March 11, 1938, and whohave had thirty (30) days of service with the Company prior to thatdate, including employees who were laid off within sixty (60) daysprior to March'11, 1938, and who have had thirty (30) days' servicewith the Company prior to their lay-off, exclusive of clerical andsupervisory employees, timekeepers, assistant foremen and full-timeoutside truck drivers engaged in delivering products outside of theplant, and those employees who have since quit or have been dis-charged for cause, to determine whether they desire to be representedby International Association of Machinists, Local 1037, affiliated withthe American Federation of Labor, or by United Electrical, Radioand Machine Workers of America, Local No. 1138, affiliated with theCommittee for Industrial Organization, for the purposes of collectivebargaining, or by neither.Pursuant to the Direction of Election, an election by secret ballotwas conducted under the direction and supervision of the RegionalDirector for the Eighteenth Region (Minneapolis, Minnesota).OnJune 22, 1938, the Regional Director acting pursuant to Article III,Section 9, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, issued and duly served upon the partiesan Intermediate Report on the ballot.No exceptions to the Inter-mediate Report have been filed by any of the parties.17 N L. R B. 840.8 N. L. It. B., No. 28.241 242NATIONAL LABOR RELATIONS BOARDAs to the results of the secret balloting, the Regional Directorreported as follows :Total number eligibleto vote________________________________658Total number of ballots cast________________________________ 606Total numberof votes forInternational Association of Ma-chinists,Local No. 1037 (A F. of L.) ----------------------- 189Total number of votes forUnited Electrical,Radio and MachineWorkers of America, Local No. 1138 (C. I. 0.) -------------- 397Total number of votes for neither organization________________19Total number of blank ballots_______________________________0Total number of void ballots________________________________1Total number of challenged votes____________________________0By virtue of and pursuant to the power vested in the NationalLabor Relations Act, 49 Stat. 449, herein called the Act, and pursuanttoArticle III, Sections 8 and 9, of National Labor Relations BoardRules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIEDthat United Electrical, Radio and MachineWorkers of America, Local No. 1138, has been designated and selectedby a majority of the production employees of the Minneapolis-Moline Power Implement Company at its Hopkins, Minnesota, plant,exclusive of clerical and supervisory employees, timekeepers,assist-ant foremen,and full-time outside truck drivers engaged in deliver-ing products outside of the plant, as their representative for the pur-poses of collective bargaining, and that, pursuantto Section 9 (a) ofthe Act, United Electrical, Radio and Machine Workers of America,Local No. 1138, is the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates of pay,wages, hoursof employment, and other conditions of employment.